DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on March 2, 2021, and any subsequent filings.
Claims 1-12 stand rejected.  Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
Applicant has amended the drawings and the objections regarding reference characters withdrawn.
Claim Rejections - 35 USC § 112
Applicant's amendments remove the basis for the 112(b) rejections. 
Claim Rejections - 35 USC § 102
Claims 1-7, 11, and 12
Applicant's arguments (Remarks, Page 8/Paragraph 1 (hereinafter "Pg/Pr") – Pg9/Pr3), filed March 2, 2021, with respect to the rejection(s) of Claims 1-7, 11, and 12 under 35 USC 112(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Applicant's amendments.
Claim Rejections - 35 USC § 103
Claims 8-10
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive for the reasons detailed below.
Response to Amendment
Drawings
The drawings are objected to because the specification describes "first and second side walls 20a, 20b are each shaped in a similar stepped manner to one another, such that the external rib 20 is symmetrical in cross-section" yet original and  amended Figures 5B and 6A indicates a lack of symmetry as side wall 20a is not similarly shaped to side wall 20b in either figure and the symmetry of externa rib 20 cannot be seen in Figure 6A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks, U.S. Patent No. 6,296,763 (hereinafter "Hicks") in view of Dale, et al., U.S. Publication No. 2009/0133874 (hereinafter "Dale").
Applicant's claims are directed towards a device.
Regarding Claims 1-7, 11, and 12, Hicks discloses a filter assembly comprising a tubular housing (Fig. 1 (note items 10 and 11 form housing)) and a filter device (Fig. 1, item 13, C3/L15) comprising an open end and a closed end (Fig. 1, item 14 (note open end not numbered), C3/L15-19) and being located in and extending longitudinally within the tubular housing (Fig. 1), the tubular housing comprising a first receptacle for mixing (Fig. 1, item 10, C3/L7), the first receptacle having an open end and a closed end (Fig. 1, item 15 (note open end not numbered), C3/L16); and a second receptacle for receiving 
Hicks does not disclose the external elongated elements being shaped and arranged by having one or more side walls comprising at least one distinct step in order to provide at least three distinct levels of filtration.
Dale also relates to a ribbed filter and discloses the external elongated elements being shaped and arranged by having one or more side walls comprising at least one distinct step in order to provide at least three distinct levels of filtration (Fig. 5A (note steps in wire segment 504 near openings 522 and 526), Pg6/Pr56.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ribs disclosed by Hicks for those disclosed by Dale because, according to Dale, the shapes may be used to prevent plugging and flow restrictions by particles (Pg7/Pr59).
Additional Disclosures Included:  Claim 2: wherein the lattice structure of crossing internal and external elongated elements comprises internal ribs extending longitudinally in a direction from the closed end of the filter device to the open end of the filter device (Hicks, Figs. 1, 2, items 16, 17, C3/L21-26); and external ribs extending transversely to the internal ribs (Figs. 1, 2, items 16, 17, C3/L21-26).  Claim 3: wherein said pores of the lattice structure are defined at least in part by said internal ribs (Hicks, Fig. 2, items 16, 18, C3/L21-26).  Claim 4: wherein the external ribs extend substantially circumferentially about the filter device (Hicks, Figs. 1, 2, C3/L21-22).  Claim 5: wherein between two adjacent external ribs a channel is formed, which channel is defined by parts of each of said two adjacent external ribs (Hicks, Fig. 2 (note channels formed between ribs 17), C3/L27-30), and wherein said channel will act as a first level filter for larger particles and provides one or more additional filter levels for smaller particles in advance of said pores (Fig. 2 (note trapezium cross section provides varying levels of filtration moving from the outer edge to the pores 18 and that the wherein clause is an intended use)).  Claim 6: wherein the external ribs each have two side walls which are each shaped in a stepped manner such that between two adjacent external ribs an opening is formed which has a maximum outer width (a), a minimum inner width (c) and one or more widths between said maximum outer width and said minimum inner width such that the filter assembly is capable of providing at least three levels of filtration (Hicks, Fig. 2, C3/L54-59; Dale, Fig. Claim 7: wherein the external ribs each have two side walls which are shaped in a stepped manner such that between two adjacent external ribs an opening is formed which has a maximum outer width (a), a minimum inner width (c) and an intermediate width (b) that is less than said maximum outer width and that is greater than said minimum inner width such that the filter assembly is capable of providing three levels of filtration  (Hicks, Fig. 2, C3/L54-59; Dale, Fig. 5A, item 504, Pg6/Pr56).  Claim 8: wherein the maximum outer width (a) of the opening formed between two adjacent external ribs comprises a first level filter of about 1 mm; the intermediate width (b) of the opening formed between two adjacent external ribs comprises a second level filter of about 440 microns; and minimum inner width (c) of the castellated opening formed between two adjacent external ribs comprises a third level filter of about 220 microns (Dale, Pg6/Pr51 (note modifying width would have been obvious to size the trapezoid to have the claimed dimensions because the sizes of the widths are determined based on use such as the fecal filter disclosed by Hicks)).  Claim 9: wherein the external ribs each have two side walls and wherein one side wall is substantially flat, and wherein the other side wall is shaped in a stepped manner such that between two adjacent external ribs an opening is formed which has a maximum outer width (a), a minimum inner width (c) and one or more widths between said maximum outer width and said minimum inner width such that the filter assembly is capable of providing at least three levels of filtration (Dale, Fig. 5A, item 504, Pg6/Pr56).  Claim 10: wherein the external ribs each have two side walls and wherein one side wall is shaped in a first stepped manner, and wherein the other side wall is shaped in a second stepped manner, the two side walls being differently shaped such that between two adjacent external ribs an asymmetric opening is formed Claim 11: wherein because the filter device can close said first and second receptacles, the filter assembly when closed is configured for forced filtration by centrifuge (Abstract, C3/L6-10).  Claim 12: wherein the filter device comprises a head (Fig. 1, item 14), a body comprising the lattice structure (Figs. 1, 2, items 13, 16, 17, 18), and a closing portion structured and arranged for fitting into and closing the open ends of the first and second receptacles (Fig. 1 (note threads connecting structure interpreted as closing portion), C2/L1-5), wherein the body comprising the lattice structure has a cross-sectional shape taken in a plane through the external elongated elements of the lattice structure that is generally circular, hexagonal or another polygonal shape (Fig. 1, C3/L21 (note tubular shape)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK ORME/Primary Examiner, Art Unit 1779